***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    JAMES CUNNINGHAM, SR. v. COMMISSIONER
               OF CORRECTION
                  (AC 42058)
                        Keller, Moll and Eveleigh, Js.

                                   Syllabus

The petitioner, who had been convicted of the crimes of murder, carrying
    a pistol without a permit and criminal possession of a firearm in connec-
    tion with the shooting death of the victim, sought a writ of habeas corpus,
    claiming that his trial counsel, C, had provided ineffective assistance by
    failing to conduct an adequate pretrial investigation into the petitioner’s
    theory of self-defense and referring to the petitioner as a bully during
    closing argument. At the habeas trial, the petitioner testified regarding
    his version of the shooting, stating, inter alia, that during an altercation
    with the victim, his previously injured knee buckled when the victim
    punched him, causing him to fall to the ground, and, being unable to
    stand, he shot the victim when he reached for the petitioner’s pistol. In
    addition, C testified regarding his extensive pretrial investigation, which
    included reviewing statements and recordings prior to trial, obtaining
    information from an investigator who was working on an ancillary mat-
    ter, personally canvassing the neighborhood where the shooting
    occurred with an associate, interviewing every witness except for one
    and visiting the location where the body was found. C also testified that
    he believed that the petitioner did not have a valid self-defense claim
    in light of the evidence. The habeas court rendered judgment denying
    the habeas petition, concluding, inter alia, that the petitioner had not
    proven that C’s pretrial investigation was inadequate or that there was
    a reasonable probability that, but for C’s alleged deficient performance,
    the result of the trial would have been different. In reaching its conclu-
    sion, the court discredited the petitioner’s testimony, finding it to be
    phony, and credited C’s testimony. Thereafter, on the granting of certifi-
    cation, the petitioner appealed to this court. Held:
1. The petitioner could not prevail on his claim that the habeas court improp-
    erly rejected his claim that C rendered ineffective assistance by failing
    to conduct an adequate pretrial investigation into his theory of self-
    defense: the petitioner failed to establish that C’s performance was
    deficient, as the habeas court properly determined that the thorough
    pretrial investigation conducted by C was not deficient, the petitioner
    made only a bare allegation in his appellate brief that C failed to investi-
    gate the self-defense theory properly and did not specify what benefit
    additional investigation would have revealed, and, at the habeas trial,
    the petitioner did not present the testimony of the witness whom C did
    not interview, nor did he present any medical evidence regarding the
    condition of his knee at the time of the shooting; moreover, given the
    weight of the evidence against the petitioner at his criminal trial, which
    included his own trial testimony that he shot the victim three times,
    disposed of the murder weapon and hid the victim’s body, the petitioner
    failed to establish that he was prejudiced as a result of C’s alleged
    deficient performance.
2. The habeas court properly rejected the petitioner’s claim that C rendered
    ineffective assistance by referring to the petitioner as a bully during
    closing argument: C’s use of the term bully during closing argument
    constituted sound trial strategy, and, therefore, it did not amount to
    deficient performance or fall below an objective standard of reasonable-
    ness, as C, given the evidence before the jury of a litany of oppressive
    conduct by the petitioner, chose to use that term in an effort to bond
    with the jury by stating the obvious and using a term that the jury
    understood; moreover, given the weight of the evidence against the
    petitioner at his criminal trial, it was not reasonably probable that, but
    for C’s alleged deficient performance, the result of the criminal trial
    would have been different, and, therefore, the habeas court properly
    determined that the petitioner had not proven prejudice.
        Argued October 16—officially released December 24, 2019
                     Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Hon. Edward J. Mullar-
key, judge trial referee; judgment denying the petition,
from which the petitioner, on the granting of certifica-
tion, appealed to this court. Affirmed.
  James E. Mortimer, assigned counsel, for the appel-
lant (petitioner).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were John C. Smriga,
state’s attorney, and Emily Dewey Trudeau, assistant
state’s attorney, for the appellee (respondent).
                          Opinion

  PER CURIAM. The petitioner, James Cunningham,
Sr., appeals from the judgment of the habeas court
denying his amended petition for a writ of habeas cor-
pus. The petitioner claims that the court improperly
rejected his claims that his trial counsel rendered inef-
fective assistance by (1) failing to conduct an adequate
pretrial investigation into the petitioner’s theory of self-
defense, and (2) referring to the petitioner as a ‘‘bully’’
during closing argument.1 We affirm the judgment of
the habeas court.
   The following underlying procedural history and
facts, which are set forth in more detail on direct appeal,
are relevant to our resolution of this appeal. See State
v. Cunningham, 168 Conn. App. 519, 146 A.3d 1029,
cert. denied, 323 Conn. 938, 151 A.3d 385 (2016). On
the night of August 5, 2012, an altercation arose between
the petitioner and the victim, who were friends and
who had been living together for several weeks. Id.,
522. The petitioner shot the victim three times, with
the fatal shot to the chest causing the victim to die
within minutes. Id. The petitioner’s neighbor helped
him wrap the victim’s body in a tarp and attach it to a
metal rack on the back of the petitioner’s Hummer. Id.
The petitioner threw the murder weapon in a river and
drove the Hummer to his grandmother’s house, conceal-
ing it in a hedge. Id. At his criminal trial, the petitioner
admitted to the events of the shooting and to the subse-
quent concealing of the body, but testified that he had
shot the victim in self-defense. Id., 523. According to
the petitioner’s version of events, he shot the victim
after the victim attacked him and tried to grab his pistol.
Id. Two theories of the defense offered at trial were
self-defense and that the petitioner had acted at most
with the appropriate mens rea for manslaughter, but
not murder. Id. Neither the state nor the defense
requested an instruction on a lesser included offense.
Id. Following a jury trial, the petitioner was found guilty
of murder in violation of General Statutes § 53a-54a (a)
and carrying a pistol without a permit in violation of
General Statutes § 29-35 (a). Id., 521. The petitioner
subsequently pleaded guilty to a charge of criminal pos-
session of a firearm in violation of General Statutes
§ 53a-217 (a). Id., 527. The court sentenced the peti-
tioner to a term of sixty years of incarceration. Id. The
petitioner’s conviction was affirmed on direct appeal.
Id., 521, 538.
   Thereafter, the petitioner filed an amended petition
for a writ of habeas corpus alleging ineffective assis-
tance of his trial counsel, Matthew Couloute. The court
denied the petition, reasoning, inter alia, that the peti-
tioner had not proven either deficient performance or
prejudice on his claims of inadequate pretrial investiga-
tion and improper use of the word ‘‘bully’’ during closing
argument. The court granted the petitioner’s petition
for certification to appeal. This appeal followed.
   We first set forth our standard of review. ‘‘In Strick-
land v. Washington, [466 U.S. 668, 687, 104 S. Ct. 2052,
80 L. Ed. 2d 674 (1984)], the United States Supreme
Court established that for a petitioner to prevail on a
claim of ineffective assistance of counsel, he must show
that counsel’s assistance was so defective as to require
reversal of [the underlying] conviction . . . . That
requires the petitioner to show (1) that counsel’s perfor-
mance was deficient and (2) that the deficient perfor-
mance prejudiced the defense. . . . Unless a [peti-
tioner] makes both showings, it cannot be said that
the conviction . . . resulted from a breakdown in the
adversary process that renders the result unreliable.
. . . To satisfy the performance prong . . . the peti-
tioner must demonstrate that his attorney’s representa-
tion was not reasonably competent or within the range
of competence displayed by lawyers with ordinary train-
ing and skill in the criminal law. . . . To satisfy the
prejudice prong, [the petitioner] must demonstrate that
there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding
would have been different. . . . A court can find
against a petitioner, with respect to a claim of ineffec-
tive assistance of counsel, on either the performance
prong or the prejudice prong.’’ (Citation omitted; inter-
nal quotation marks omitted.) Stephen J. R. v. Commis-
sioner of Correction, 178 Conn. App. 1, 7–8, 173 A.3d
984 (2017), cert. denied, 327 Conn. 995, 175 A.3d
1246 (2018).
                             I
   The petitioner claims that the court improperly
rejected his claim that his trial counsel rendered ineffec-
tive assistance by failing to investigate adequately a
self-defense theory. We disagree.
   The court determined that although the count of the
petition alleging inadequate pretrial investigation was
‘‘very unspecific,’’ the petitioner had not proven either
inadequate pretrial investigation2 or a reasonable proba-
bility that the result of the trial would have been differ-
ent. At the habeas trial, the petitioner presented only the
testimony of himself and Couloute. The court credited
Couloute’s testimony and found the petitioner’s testi-
mony to be ‘‘phony.’’
   During the habeas trial, the petitioner explained his
version of the relevant events as follows. After the vic-
tim punched him, the petitioner’s knee, which had been
injured previously, buckled, and he fell to the ground.
He was unable to stand and believed that he needed
to shoot the victim when the victim reached for the
petitioner’s pistol. After placing the victim on the back
of his Hummer with help from a neighbor, the petitioner
intended to take the victim to the hospital, but took an
‘‘offbeat, weird [route] . . . .’’ When the victim fell off
the Hummer, the petitioner became frightened,
returned the victim’s body to the Hummer, and drove
to his grandmother’s house instead of to the hospital
because he ‘‘was scared that [the victim] passed away.’’
   The court credited Couloute’s testimony regarding
his extensive pretrial investigation, which included
reviewing statements and recordings prior to trial,
obtaining information from an investigator who was
working on an ancillary matter, personally canvassing
the neighborhood with an associate, interviewing every
witness except for one, and visiting the location where
the body was found. Couloute testified that due to the
number of witnesses, he hired an attorney to assist him
at trial. The court noted that Couloute testified that
he thought there was no valid self-defense claim. He
testified that in light of the evidence that the petitioner
was able to return the victim’s body to the back of the
Hummer himself, it seemed ‘‘ridiculous’’ to tell the jury
that he could not stand during the altercation with the
victim and was forced to shoot the victim in self-
defense. The court further concluded that the petitioner
failed to prove prejudice because there existed no rea-
sonable probability that the result at trial would have
been different.
   After an examination of the record, we conclude that
the court properly determined that the thorough pretrial
investigation conducted by Couloute was not deficient.
In his appellate brief, the petitioner makes only a bare
allegation that Couloute failed to investigate the self-
defense theory properly and does not specify what ben-
efit additional investigation would have revealed. At the
habeas trial, the petitioner did not present the testimony
of the one witness whom Couloute did not interview,
nor did he present any medical evidence regarding the
condition of his knee at the time of the shooting. ‘‘The
burden to demonstrate what benefit additional investi-
gation would have revealed is on the petitioner.’’ Holley
v. Commissioner of Correction, 62 Conn. App. 170, 175,
774 A.2d 148 (2001). We agree with the habeas court that
the petitioner has not proven deficient performance.
  Additionally, given the weight of the evidence against
the petitioner, which included his own trial testimony
that he shot the victim three times, disposed of the
murder weapon, and hid the body, we agree with the
habeas court that the petitioner failed to establish preju-
dice under Strickland.
                            II
  The petitioner also claims that the court improperly
rejected his claim that Couloute’s description of the
petitioner during closing argument as a ‘‘bully’’ consti-
tuted ineffective assistance of counsel. We disagree.
   The court concluded that Couloute’s use of the term
‘‘bully’’ during closing argument constituted sound trial
strategy and, therefore, did not amount to deficient
performance. The court detailed a list of behaviors
exhibited by the petitioner, which were in evidence at
the underlying criminal trial, many of which occurred
in the weeks leading up to the underlying incident and
most of which the petitioner testified to himself at his
criminal trial. The court explained that the word bully
was ‘‘the least offensive’’ term Couloute could have
used ‘‘given the litany of oppressive conduct before
the jury.’’ The court concluded that in using the term,
Couloute ‘‘was attempting to bond with the jury by
admitting the obvious. He then wove in the common
belief that the way to confront a bully is to punch him
in the head. [Couloute] added to this common belief
that when knocked to the ground the petitioner was
really scared. . . . Given the overwhelming evidence
against [the petitioner] . . . Couloute made a very
good summation which did not fall below the standard.’’
   We agree with the court that Couloute’s closing argu-
ment did not fall below an objective standard of reason-
ableness. The court made clear that Couloute chose to
use the word bully in an effort to bond with the jury
by stating the obvious, using a term that the jury under-
stood. In light of the evidence, we agree with the court’s
reasoning in this regard. ‘‘[J]udicial scrutiny of counsel’s
performance must be highly deferential. . . . [A] court
must indulge a strong presumption that counsel’s con-
duct falls within the wide range of reasonable profes-
sional assistance; that is, the [petitioner] must over-
come the presumption that, under the circumstances,
the challenged action might be considered sound trial
strategy.’’ (Internal quotation marks omitted.) Mukh-
taar v. Commissioner of Correction, 158 Conn. App.
431, 449, 119 A.3d 607 (2015).
  The court also concluded that it was not reasonably
probable that the result at trial would have been differ-
ent. The court reasoned: ‘‘The petitioner’s trial testi-
mony was contradicted by witnesses to the event, his
disposal of the gun and the body was strong evidence
of consciousness of guilt and his declaration of motive
to his cousin shortly after the shooting are what got
the petitioner convicted of murder. And if his demeanor
and claims appeared as phony as his testimony during
the habeas trial, the jurors were fully justified in disre-
garding it.’’ Given the weight of the evidence against
the petitioner at his criminal trial, we conclude that the
court properly determined that the petitioner had not
proven the prejudice prong of Strickland.
      The judgment is affirmed.
  1
    The petitioner raised additional claims in his appellate brief, but he
expressly abandoned those claims at oral argument. Therefore, we do not
review these claims. See Stoner v. Stoner, 163 Conn. 345, 359, 307 A.2d
146 (1972).
  2
    ‘‘Inadequate pretrial investigation can amount to deficient performance,
satisfying prong one of Strickland, as [c]onstitutionally adequate assistance
of counsel includes competent pretrial investigation. . . . Although we
acknowledge that counsel need not track down each and every lead or
personally investigate every evidentiary possibility before choosing a
defense and developing it . . . [e]ffective assistance of counsel imposes an
obligation [on] the attorney to investigate all surrounding circumstances of
the case and to explore all avenues that may potentially lead to facts relevant
to the defense of the case. . . . In other words, counsel has a duty to make
reasonable investigations or to make a reasonable decision that makes
particular investigations unnecessary.’’ (Citations omitted; internal quotation
marks omitted.) Taft v. Commissioner of Correction, 159 Conn. App. 537,
546–47, 124 A.3d 1, cert. denied, 320 Conn. 910, 128 A.3d 954 (2015).